

117 HRES 458 IH: Federal Protective Service 50th Anniversary Resolution
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 458IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Carson (for himself, Mr. Case, Mrs. Demings, Mr. Katko, Mr. Pfluger, Ms. Sherrill, Mr. Thompson of Mississippi, Mr. Van Drew, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONCommemorating the 50th anniversary of the establishment of the Federal Protective Service, and recognizing their service to our Nation.Whereas the General Services Administration (GSA) Administrator established the Federal Protective Service in January 1971 through GSA Administrative Order 5440.46;Whereas the Federal Protective Service safeguards over 9,000 facilities and more than 1,400,000 people;Whereas the recent breach of United States Capitol security on January 6, 2021, has renewed the need for threat detection and prevention;Whereas the terror attack on the Murrah Federal Building in Oklahoma City in 1995, and the terror attacks on September 11, 2001, have shaped the Federal Protective Service and its practices to further identify and mitigate vulnerabilities through risk assessment, intelligence analysis, and security countermeasures; andWhereas the Federal Protective Service provides the Department of Homeland Security (DHS) Secretary with a highly trained, nationwide force that supports the Department’s mission in countering emerging and existing threats, within the boundaries of our Nation and territories: Now, therefore, be it1.Short titleThis resolution may be cited as the Federal Protective Service 50th Anniversary Resolution or the FPS 50th Anniversary Resolution.2.FPS 50th AnniversaryThat the House of Representatives—(1)recognizes the 50th anniversary of the establishment of the Federal Protective Service;(2)recognizes the Federal Protective Service for the critical role it plays in protecting the people and property in the Federal Government;(3)recognizes the essential function that the Federal Protective Service plays in enhancing and supplementing security measures at special widespread events such as presidential inaugurations and national conventions;(4)applauds the modernized, whole-of-government approach to the protection of Federal infrastructure through facility management to threat detection, law enforcement, and technology driven physical security; and(5)commends the commitment of the Federal Protective Service to protect the American people, the Federal Government, and its facilities with honor and integrity.